                                                                                 R ECE1 V Ea
                      TN'THE UNITED STATES DISTRICT COURT FOR,,                       , n A         14.1.
                          THLE M.DDLE DISTRICT OF ALABAMA    LU114                     — 1 H                29

                                                                              DEBRA P.-HACKETT. CtK
        LE Cr1YTE'&643(i° )                                                    11, PI- •                    _
                                                                                                                A

     n=1-rae and prison na4ne of              )
Plaintiff(s)
                                              )
Y.                                            )       ava_,ACTION NA                       0.1 pao-W ti-er 6110
                                              )       (To be supplied by Clerk ofU.S. 1:ist-ict
                                              )        Court)
          kliq.                               )
       tct M                  Nict            )
                                             )
     cmiropit_--4.                           )
                                             )
Name of person(s) who violated yoUr          )
cons€Lut6onal rishta,(Litt the names         )
of all the person.)                          )

        PREVIOUS•11:AWSUITS
        A.    Have you bezun.other laws-nits in state or federal cO3;0 •dealing with the sane or
              similar facts involved in this action? YES D No vEr-

        B.     Have you begin other laWsUits in state or federal court relating to yonr
               i-mprisonment?   YES-0         NO T.V9***°7-

        C.     If yoUr pnaswer to A or B is YeS, desCribe.eath lawt  sui in the- space below.• -there
               is Lflote than one laWsuit, describe-the additional lawsuits on another piece ofp aper,
               using the same outline.)

               1.      Parties to this previous lawsuit:

                       Plaintiff(s) NYAZ.




                       Defendant(s) 10014—



                       COurt(iffederal cotit-t, nOne the district; if state Court, na_rne the county)
                                   1\)1)\
              .        Dock:A npanber    Nc,i\sc
             4.        Name ofjud2e to v,thom case          Essi=ed.


                       7.1)t-potiiion(for example: was the case dismissed? Was it appealed? Ls it snll
                       pending- ?)    11\30N3C

             6.        Approximate date offiEng lawsuit (A)Nc.

             7.                      dge of disposition      I\DONIC

7.   PLACE OF PRESENT CONTLNEHENT Vcs•Airt) 001--                                   0A_Irst RiCI

      M'R 145.1-111              CAI_CIC241\.L                           .SQ:Pik-

     PT ACE CP_ NSTTIMION Vv-HELE                TCDENT OCCURRED Vrt•Al-M51141r_datis



     N_Alta AND ADDRESS OF LNDIVEDUAL(S) YOU .ALEGE VIOLATED YOUR
     CONSTTFUTIONAL RIGHTS.

            N.LLV.LE                                          ADDRESS



2.

3.

                       Clialkeikt klicarsry-7
5.   Cornrit&SMKSM 7eacki,                                                                    •
6.   (*C-c+-                                                                     3(- Q1o3-..Nrs-
IV   7-27_7_-. DATE UPON WHICH SAD VIOLATION OCCURRED Q--tovc[                              AbOci-

      S     tpCirY")13-ert       nt4)5acA
V.   STATE BRI.
              -EFLY THE GROUNDS ON WHICH YOU B.4SE S.      ALLEGATION
     THAT YOUR CONSTITLJTIONAL RIGHTS ALRE BET2G VI
                                                  - OLATED: —

     GROUND ONE:                0611(14             AAct-        tkfmcovc-fw‘n4-
     Vo\a.,-hc6i,_•_-                n-t-cus
             1-491co.., Pti•ta V t0101{CON1                        441
   STATE BR=LY THE FACTS WHICH SUPPORT THIS GROLIN-a (State as best you can the
   time, place and rhattet and pet-son involved.)

<DI 4)lawyt-N v.),11.LE CcvelFe. ••=                    _1\1rcy-tEt
                                       ., chiicktia•bfwa                       Lk_a3
   14-1--ITiNAF c)"       Vidc-Alt
          sAmiSeid2 Wecl-Ne,  SSRMOnfk.ink Ve                                   71-r-
  PIC\ANA-4nau\ick oel? Abtxx4-                                     5 acAR Foz
                                                                V734)
                                                                         .11,4=Vhcrenq

                                          nrk1J•41 i
                                                   s 31S10-111CV-3 F?-- 4\1 t3
   SLIP?0RTECG FACTS:                  14-1OK nr-- 31..\-----\c-bc-_,Ki,k_s) c7X.PMC(1111
               ILOAI 7:ra          copp      vi.pt ticontQc)                       ph,,Accr
              1.•;V                                      •lt4


   V otc\-6,1 fAckimiAPP                       --r-oRrdrz oR CcASams'i -thc
                                                     o-P
  GRrrni=nE:enrOrsn14-tc-C Copeed oP Prosicir l aenTatuer,
                               17(-4   Zik1C.NLOCF. CcImplai"I/14JIT NI Li- 1,t) 4V
                                                                                  - M
   wcozami_stcatakctAsidok                               arl-,ps-lisicwisv--scv6sewt
   ge;14431-44-ei:--ke-.TS:       Ot Mki_ OKI
kilab     • a—PicNCktkir                   ,ataSeiNictc-i.aNipit -rtzssZ

  ploago•Va CAA Nleen kIrsca-mmts)                                             TN.kackiTs
                               k 1LN
                              ©L
                      cbtt'scm3 p\zThAR 1,AePros.
   C.Ot_vmsds* G                        kt&e       miNin-1=1 Picvkl           Uk fat
   Awst L,0,4-104 cydc- .Prucs 0-P 1,04k.3-
VL   qTATP .PTE.FLY EXACTLY IATHAT YOU W.A2NIT T.-EM, COURT TO DO FOR you
      6.A.= NO LEG.LL ARGUMENT. CITE NO CA$ES OR STATUTES.
                                        7V-1 s
                                                                      (4145
     pat                             *15°PM-4.C° FR-Or\rraSeLS CCLURri
           -1T                                                             Akd e2au== ,
     -RE-44

                                          Sitnati,lre at Dlaini-iff(s) •


     I declare.imder penalty ofpetury that the fpreaQing is        and corcect.

     EtZectited        1   (37o - S
v1i     ie C.c.det*-4@93(1
                          -IcAkvk-3
    ci\AeksCLIir k:T.,_kirN\
3Tct E.61,(zq NA-„ztv,
          \.-W3=tn^Ct 34'0,QA
        44,71Shig                                       ,
                                           rcfsgi'esv•re*a Ar.vg,
                         ON   e-
                                   Eit5E                                            CDPric-e` GP.1   7ie-Ctetic
                        All ALABAMA STATE POMO. TH                                                          c5Vx..±---0 0-6-
                    ,„ VallifstrIfetilitait
                    4
                    PI ME ALMMA PENMEN OF
                                            ,
                                                                                              ci-Nktch      avkic
                    -e      a ICEON-CONTOMMir                                          r\rAcNr.k- scri,etas,k-             LicA .
                       ENCLOSED COMMUNICATION.
                                                                       3610425999
                                   \11Q(
                                                           wirpartej
•
